United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1692
                                    ___________

Lloyd R. Trackwell,                      *
                                         *
             Appellant,                  * Appeal from the United
                                         * States District Court for
      v.                                 * the District of Nebraska.
                                         *
State of Nebraska,                       *    [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: December 13, 2004
                                 Filed: April 19, 2005
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       For the reasons adequately set forth in the district court's order of January 28,
2004, and because a defendant may seek coram nobis relief only from the court that
rendered judgment, Obado v. New Jersey, 328 F.3d 716, 718 (3d Cir. 2003), we lack
jurisdiction. Accordingly, we dismiss the appeal.1
                        ______________________________



      1
       Appellant's motion for leave to file amended pleading in aid of jurisdiction is
hereby granted.